The Court :
Section 2468 of the Civil Code'does not apply to torts, and as the. action is for a conversion of personal property, the plaintiff’s rights are unaffected by the provisions of that section.
There is some confusion as well as conflict in the evidence, but we think the effect of that on the part of the plaintiffs (which must be accepted here as true, in view of the verdict of the jury in their favor) is that the barley in question was theirs from the beginning. It was they who caused its production. It was raised on land leased by them: they furnished the seed from which it grew, and the money with which to pay for its planting, and the gathering, threshing and sacking of the crop; and when this was done they took actual possession of the grain and commenced its removal from the *157field. At this juncture it was levied on by the defendant, as Constable, under writs issued at the suits of creditors of one Faris, from whom plaintiffs leased the land, and who was engaged by them in planting, gathering, threshing, sacking and hauling the crop. But the fact that plaintiffs leased the land from Faris and that he was thus employed by them, does not operate to subject their grain to the payment of his debts.
We see nothing in the record calling for a reversal of the case.
Judgment and order affirmed.